 CAMPBELL SOUP COMPANY13Campbell Soup CompanyandChauffeurs,Ware-housemen and Helpers,Local Union No. 876,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case 5-CA-7761May 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOUpon a charge filed on February 5, 1976, byChauffeurs,Warehousemen and Helpers, LocalUnion No 876, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, and duly servedon Campbell Soup Company, herein called Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region 5,issued a complaint and notice of hearing on Febru-ary 13, 1976, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amendedCopies of the charge, complaint, and notice of hear-ing before an Administrative Law Judge were dulyserved on the parties to this proceedingWith respect to the unfair labor practices, the com-plaint alleges in substance that on November 28,1975, following a Board election in Case 5-RC-9419,the Union was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate,' and that,commencing on or about January 29, 1976, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so On February 25, 1976, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaintOn March 2, 1976, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-'Official noticeis taken ofthe recordin the representation proceedingCase 5-RC-9419,as the term`record"isdefined in Sees102 68 and102 69(g) of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems Inc,166 NLRB 938 (1967) enfd 388 F 2d 683 (C A 41968),GoldenAge Beverage Company,167 NLRB 151 (1967), enfd 415 F 2d26 (C A 5 1969),Intertype Companya Divisionof Harris Intertype Corp vPenello,269 F Supp 573 (D C Va, 1967),Follett Corporation164 NLRB378 (1967), enfd 397 F 2d 91 (C A 7,1968), Sec 9(d) of the NLRAmary Judgment Subsequently, on March 11, 1976,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Cause whytheGeneral Counsel's Motion for Summary Judg-ment should not be granted Respondent thereafterfailed to file a response to Notice To Show CausePursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelUpon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent deniesthe validity of the Union's certification as the exclu-sive bargaining representative of its professional em-ployees who, Respondent asserted, were supervisorsand not employees On the other hand, the GeneralCounsel contends that Respondent is seeking to relit-igate issues raised and decided by the Board in theunderlying representation case and this it may notdoWe agree with the General CounselReview of the record herein, including that of rep-resentation Case 5-RC-9419, establishes that after ahearing, the Regional Director, on October 22, 1975,issued a Decision and Direction of Election in whichhe ordered elections in two voting groups, with theemployees in the professional group being askedwhether they desire to be included in the unit of non-professional employees or desire to be separately rep-resented by the Union in an appropriate professionalemployees unit In the professional unit, there wereonly two employees, the chemist and the bacteriolo-gistwho, the Regional Director concluded contraryto Respondent, were not supervisors but employeesThereafter, Respondent filed with the Board a timelyrequest for review in which it argued that the Region-alDirector had erroneously found that the chemistand bacteriologist were employees rather than super-visorsOn November 19, 1975, the Board denied therequest for review as raising no substantial issueswarranting review On the same date, the electionwas conducted The tally of ballots showed that thetwo professional employees in the unit voted for rep-resentation by the Union in a separate appropriateprofessional employees unit Thereafter, in the ab-sence of any objections to the tally or conduct of theelection, the Union was certified on November 28,1975It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-224 NLRB No 2 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDgate issues which were or could have been litigated ina prior representation proceeding 2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceedingWe therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceedingWe shall, accordingly, grant the Motion for Summa-ry JudgmentOn this basis of the entire record, the Board makesthe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a New Jersey corporation, with itsprincipal office in Camden, New Jersey, is engagedat Salisbury,Maryland, in the production of frozenfood productsDuring the preceding 12 months, arepresentative period, Respondent sold and shippedproducts, in interstate commerce, valued in excess of$50,000 to points located outside the State of Mary-landWe find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the polices of the Act to assert juris-diction hereinIITHE LABOR ORGANIZATION INVOLVEDChauffeurs,Warehousemen and Helpers, LocalUnion No 876, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA TheRepresentationProceeding1The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct2SeePittsburgh Plate GlassCo v NLRB313 U S 146 162 (1941)Rules and Regulations of the Board, Secs102 67(f) and 102 69(c)Allprofessional employees, including thechemist and bacteriologist employed at theEmployer's Salisbury, Maryland, plant, but ex-cluding all other employees, guards, and super-visors as defined in the Act2The certificationOn November 19, 1975, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent The Union was certified as thecollective-bargaining representative of the employeesin said unit on November 28, 1975, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the ActB The Request To Bargain and Respondent's RefusalCommencing on or about January 12, 1976, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit Commencing onor about January 29, 1976, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unitAccordingly, we find that Respondent has, sinceJanuary 29, 1976, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean- CAMPBELL SOUP COMPANYmg of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit SeeMar-Jac Poultry Company, Inc,136NLRB 785 (1962),Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd 328 F 2d 600(C A 5, 1964), cert denied 379 U S 817 (1964),Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd 350 F 2d 57 (C A 10, 1965)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1Campbell Soup Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act2Chauffeurs,Warehousemen and Helpers, LocalUnion No 876, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act3All professional employees, including the chem-istand bacteriologist employed at the Employer'sSalisbury,Maryland, plant, but excluding all otheremployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act4 Since November 28, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act5By refusing on or about January 29, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employees15in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Campbell Soup Company, Salisbury, Maryland, itsofficers, agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Chauffeurs, Ware-housemen and Helpers, Local Union No 876, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive bargaining representative of its employees inthe following appropriate unitAllprofessional employees, including thechemist and bacteriologist employed at theEmployer's Salisbury,Maryland, plant, but ex-cluding all other employees, guards, and super-visors as defined in the Act(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action which theBoard finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement(b)Post at its Salisbury, Maryland, plant copies ofthe attached notice marked "Appendix " 3 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 5, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted by Orderof the National Labor Relations Board shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices to employees are customarily posted Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material(c)Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-withAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withChauffeurs,Warehousemen and Helpers, LocalUnion No 876, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive representa-tive of the employees in the bargaining unit de-scribed belowWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement The bargaining unit isAll professional employees, including thechemist and bacteriologist employed at theEmployer's Salisbury,Maryland, plant, butexcluding all other employees, guards, and su-pervisors as defined in the ActCAMPBELL SOUP COMPANY